IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-21-00270-CR
                                 No. 10-21-00271-CR

                       IN RE KEVIN MICHAEL COFFEY


                                Original Proceeding

                          From the 443rd District Court
                              Ellis County, Texas
                      Trial Court Nos. 40456CR & 40458CR


                          MEMORANDUM OPINION

      Kevin Coffey filed two Petitions for Writ of Mandamus in this Court on October

18, 2021. Coffey seeks to have this Court order the trial court to produce documents

relating to his post-conviction writs of habeas corpus, and for the Court to compel the

trial court to review his entire post-conviction writs of habeas corpus and resubmit them

to the Court of Criminal Appeals. Coffey further seeks to have the trial court reverse its

ruling on the motion to suppress evidence. This Court does not have jurisdiction over
post-conviction writs of habeas corpus. See TEX. CRIM. PROC. ANN. art. 11.07. Accordingly,

Coffey’s petitions for writ of mandamus are dismissed for want of jurisdiction.



                                          STEVE SMITH
                                          Justice

Before Chief Justice Gray,*
       Justice Johnson,
       and Justice Smith
       *(Chief Justice Gray concurs in the result, a separate opinion will not issue.)
Petitions dismissed
Opinion delivered and filed October 27, 2021
Do not publish
[OT06]




In re Coffey                                                                             Page 2